DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 and 6-17, in the reply filed on October 20, 2021 is acknowledged.

CLAIMS
1.	Claim 7 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be 
The Markush grouping of claim 7 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the genetic mutations of a gene in the claims share a “single structural similarity.”  To the contrary, each of the recited genes has its own mutually exclusive molecular structure.    Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

2.	Claim 11 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical 
The Markush grouping of claim 11 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the proteins in the claims share a “single structural similarity.”  To the contrary, each of the recited proteins has its own mutually exclusive, unique primary, secondary and tertiary structure.    Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

	Claims 11-12 recite a “variants and truncations and fragments thereof.”

Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The protein itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.  
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  
	Applicant is reminded that Vas-Cath make clear that the written description provision of 35 USC 112 is severable from its enablement provision.
	Furthermore, in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus by 
	
4.	Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claims are vague and indefinite in the recitation of “variants/truncations/fragments thereof.”  For instance, what amount of variation is permitted and still be considered a variant?  Likewise at what point is the variation so great as to no longer be considered a variant?  Without a clear definition as to the term "variant" one of skill in the art would be unable to determine the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4, 6-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aroian et al.
The claims are directed to a pharmaceutical composition comprising an isolated native, bioactive nematicidial crystal formed from a single type of nematicidal crystal protein, wherein the crystal protein is produced by a non-sporulating form of host bacterium, and wherein the pharmaceutical composition is substantially free of any bacterial spores or host bacterial proteins other than nematicidial crystal protein in the form of a crystal.
Aroian et al (US Publication 2011/0263489) disclose of pharmaceutical compositions comprising Cry5B crystal proteins.  (See claim 3).  Aroian et al further disclose the compositions to comprise pharmaceutically acceptable carriers.  (See paragraph 0052).  Aroian et al further disclose of oral formulations.  (See paragraph 0053).  Aroian et al further disclose of the composition in a capsule.  (See paragraph 0054).  Aroian et al further disclose that the Cry5B protein crystal was purified.  (See paragraph 0097 and 0118).  
It is noted that Aroian et al do not produce the bioactive nematicidial crystal via a non-sporulating form of host bacterium.  However, these are merely product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production or point of isolation. If the product in the product-by-process claim is the same as or obvious from a product of the .

6.	Claim(s) 1-4, and 6-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aroian et al.
The claims are directed to a pharmaceutical composition comprising an isolated native, bioactive nematicidial crystal formed from a single type of nematicidal crystal protein, wherein the crystal protein is produced by a non-sporulating form of host bacterium, and wherein the pharmaceutical composition is substantially free of any bacterial spores or host bacterial proteins other than nematicidial crystal protein in the form of a crystal.
Aroian et al (US Publication 2010/0024075) disclose of pharmaceutical compositions comprising Cry5B crystal proteins.  (See paragraph 0012 and 0096; Claim 16).  Aroian et al further disclose the compositions to comprise pharmaceutically acceptable carriers.  (See paragraph 0096).  Aroian et al further disclose of oral formulations.  (See paragraph 0097).  Aroian et al further disclose of the composition in a capsule.  (See paragraph 0098).  Aroian et al further disclose that the Cry5B protein crystal was Ser407Cys.  (See paragraph 0132).  
It is noted that Aroian et al do not produce the bioactive nematicidial crystal via a non-sporulating form of host bacterium.  However, these are merely product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        December 28, 2021